                    Case 4:19-cr-00135-DPM Document 47 Filed 02/23/21 Page 1 of 3


PS 8 /2011
(Rev. 2/13)                                                                                    '7 . 2
                                UNITED STATES DISTRICT COURTJAMES     .
                                            for the         By:     ·M
                                EASTERN DISTRICT OF ARKANSAS -    -~ '71)~~:.LI

U.S.A. vs. Artez Wright

                         Petition for Warrant for Person Under Pretrial Supervision

        COMES NOW Bryce D. Geiggar, U.S. PROBATION OFFICER, presenting an official
report upon the conduct of defendant Atiez Wright, who was placed under pretrial release
supervision by the Honorable Beth Deere sitting in the Court at Little Rock, Arkansas, on July 3,
2019, under the following conditions:

(1)           The defendant must not violate federal, state, or local law while on release.

(2)           The defendant must cooperate in the collection of a DNA sample if it is authorized by
              42 U.S.C. § 14135a.

(3)           The defendant must advise the comi or the pretrial services office or supervising officer in
              writing before making any change of residence or telephone number.

(4)           The defendant must appear in cou1i as required and, if convicted, must surrender as directed
              to serve a sentence that the court may impose.

(5)           The defendant must sign an Appearance Bond, if ordered.

(7)           The defendant must:
              (a) submit to supervision and report for supervision to the U.S. Probation Office.
              (b) continue or actively seek employment.
              (h) get medical or psychiatric treatment: mental health as needed
              (k) not possess a firearm, destructive device, or other weapon.
              (I) not use alcohol excessively.
              (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in
              21 U.S.C. § 802, unless prescribed by a licensed medical practitioner.
              (n) submit to testing for a prohibited substance if required by the pretrial services office or
              the supervising officer. Testing may be used with random frequency and may include urine
              testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
              prohibited substance screening or testing. The defendant must not obstruct, attempt to
              obstruct, or tamper with the efficiency and accuracy of any prohibited substance screening or
              testing.
              (o) participate in a program of inpatient or outpatient substance abuse therapy and
              counseling if directed by the pretrial services office or supervising officer.
              (r) report as soon as possible, to the pretrial services office or supervising officer, every
              contact with law enforcement personnel, including any arrests, questioning, or traffic stops .

              On January 27, 2021, a Bond Revocation Hearing was conducted. Allegations were
              uncontested and revocation was held in abeyance for 60 days (March 29, 2021) to assess Mr.
              Wright's compliance.
     Case 4:19-cr-00135-DPM Document 47 Filed 02/23/21 Page 2 of 3



Jury trial is set for June 28, 2021, before the Honorable D. P. Marshall Jr., Chief U.S.
District Judge.

Respectfully presenting petition for action of Court and for cause as follows:

Description of apparent violations: On January 22, 2021, the defendant was cited for
Driving with a Suspended License and No Proof of Insurance, as documented by the No1th
Little Rock, Arkansas Police Depaitment Citation No. : 30696.

On February 17, 2021, the defendant was arrested and charged with Commercial Burglary,
Possession of Schedule I or II Controlled Substance, Fleeing, and Refusal to Submit to
Arrest. as documented by the No1th Little Rock, Arkansas, Police Department's arrest
disposition repo1i No. : 2021-11946. Mr. Wright remains in custody.

Description of prior violations: On July 25, 2019, the defendant failed to submit a urine
specimen as scheduled.

On August 7 and 8, 2019, the defendant failed to repo1t to the U.S. Probation Office as
directed by his supervising officer.

On September 4, 2019, the defendant submitted a urine specimen which tested
presumptively positive for amphetamine. On September 9, 2019, an admission form was
signed admitting use on September 2, 2019.

On October 7, 2019, the defendant submitted a urine specimen which tested and confirmed
positive for amphetamine and methamphetamine. An admission form was signed.

On October 10, 2019, the defendant submitted a urine specimen which tested and confirmed
positive for amphetamine and methamphetamine. An admission form was signed.

On November 6, 2019, the defendant submitted a urine specimen which tested and
confirmed positive for amphetamine and methamphetamine. An admission form was signed.

On November 18, 2019, the defendant submitted a urine specimen which tested and
confirmed positive for amphetamine and methamphetamine. An admission form was signed.

On November 25, 2019, the defendant failed to submit a urine specimen as scheduled.

On November 26, 2019, the defendant submitted a urine specimen which tested and
confirmed positive for amphetamine and methamphetamine. An admission form was signed.

On December 2, 2019, the defendant failed to submit a urine specimen as scheduled.

On December 11, 2019, the defendant failed to submit a urine specimen as scheduled.

On December 16, 2019, the defendant failed to appear for trial in Pulaski County, Arkansas,
Circuit CoUli for 60CR-l 9-2305 and 60CR-l 8-l 090, and a warrant was issued. On
December 19, 2019, the warrant was recalled and both cases are pending.
             Case 4:19-cr-00135-DPM Document 47 Filed 02/23/21 Page 3 of 3



        On March 10, 2020, the defendant submitted a urine specimen which tested and confirmed
        positive for amphetamine and methamphetamine.

        On January 12, 2021, the defendant submitted a urine specimen which tested and confirmed
        positive for marijuana, amphetamine, and methamphetamine.

        On January 21, 2021, the defendant failed to submit a urine specimen as scheduled.

        On January 22, 2021, the defendant submitted a urine specimen which tested and confirmed
        positive for marijuana, amphetamine, and methamphetamine.

        On January 27, 2021, the defendant submitted a urine specimen prior to a hearing which
        tested and confirmed positive for marijuana, amphetamine, and methamphetamine.

        Actions taken to bring the defendant into compliance were as follows: The defendant
        was verbally reprimanded for his drug use. Staff Training Aimed at Reducing Re-Arrest
        (STARR) strategies were utilized by the U.S. Pretrial Services Officer (USPO) to encourage
        compliance with release conditions. The defendant was referred again to outpatient
        substance abuse treatment provided by Family Service Agency and enrolled in the most
        intensive phase drug testing.

        Defendant's compliance with release conditions: A record check revealed no new arrests
        in addition to the alleged new conduct. The defendant successfully completed outpatient and
        residential substance abuse treatment provided by Recovery Centers of Arkansas. The
        defendant has a suspended driver's license.

 OFFICER'S RECOMMENDATION: Due to the defendant's new arrest after a revocation
 hearing, it is recommended that the U.S. Attorney's Office request a warrant and the defendant be
 brought before the court to show cause why the bond should not be revoked. Mr. Wright is in
 custody at the Pulaski County, Arkansas, Jail.

I declare under penalty of perjury that the            The U.S. Attorney's Office submits this
foregoing is true and correct.
                                                       ~ ~ ~ ~ ~ : : o ~ ~ k e t i n g as


 Bryce D. Geiggar                                        Alexander Morgan
 U.S. Probation Officer                                  Assistant U.S. Attorney

 Executed on     February 18, 2021                       Executed on February 22, 2021

Approved by:

<::fl  ;dt·~'!!,,~J
Supervising U .s.Ptobati n ffic

c:     The Honorable D. P. Marshall Jr., Chief U.S. District Judge
       The Honorable Beth Deere, U.S. Magistrate Judge
